DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Objections

Claims 13 & 14 are  objected to because of the following informalities:
In line 2 of claim 13 the examiner suggests changing “the inductor” to ---the shunt-connected inductor--- for clarity.  Please do the same for claim 14.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations “a second capacitor is connected in series to a capacitor” in lines 1-2, it is not clear whether a capacitor is capacitance of a transistor or a separated capacitor. Clarification is required.
For the purpose of the examination, the examiner will interpret that “a capacitor” as ---a capacitance of transistor ---.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 3582804 A) in view of Shastry et al. (hereinafter, Shastry) (US 20070247257 A1), both of record.
As per claim 10:
Beck teaches a distributed amplifier comprising 
a plurality of output transmission lines (e.g. 136, 138, 140) connected in series to each other; 
a plurality of control transmission lines connected in series to each other; and a plurality of vacuum tube (78, 82, 86, and 90) connected in parallel to each other.
Beck does not teach a plurality of transistors wherein each of the transistors having a gate terminal defined as a control terminal, a drain terminal, and a source terminal.
Shastry teaches in Fig. 3a a distributed amplifier comprising a plurality of transistors having gate, drain and source terminals and a plurality output transmission lines connected in series to each other a plurality gate transmission line connected in series each other. 
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace a plurality of vacuum tube of Beck with a plurality of transistors of Shastry as an art-recognized alternative/equivalent components to provide same function.
As a consequence of the combination, the combination discloses further teaches a plurality of drain side transmission lines (Figure of Beck, elements 136, 138 & 140) connected in series to each other; 
a plurality of gate side transmission lines (Figure of Beck, elements 40, 36 & 38) connected in series to each other; a plurality of transistors connected in parallel to each other between the drain side transmission lines and the gate side transmission lines, each of the transistors having a gate terminal defined as a control terminal, a drain terminal, and a source terminal defined as a common terminal; and 
a plurality of unit cells (Beck, cell includes elements 56, 48, 22 & 34, other cell includes elements 58, 50, 24 & 36, note that elements 56 & 58 having similarly inductors, capacitor and resistor as shown in element 54) respectively including the gate side transmission lines, wherein each of the unit cells further includes: an inductor shunt-connected (e.g. inductor 40) with respect to the corresponding gate side transmission line; 
a first capacitor (e.g. capacitor 46) via which the gate terminal of the corresponding transistor is connected to the corresponding gate side transmission line; and 
a DC cut capacitor (e.g. capacitor 68, note that unlabeled capacitor as shown in element 56) connected in series to a shunt-connected inductor (e.g. inductor 66) and connected to the gate terminal of the corresponding transistor via the shunt-connected inductor.  
As per claim 11 is understood:
Beck teaches a second capacitor (Beck, e.g. capacitor 47 or capacitor 48) is connected in series to a capacitance of the vacuum tube between the control terminal and the common terminal, but does not teach a capacitance of the transistor.
Shastry discloses a capacitance of the transistor between the control (gate) terminal and the common (source) terminal.
As a consequence of the combination of claim 10, the combination teaches a second capacitor is connected in series to a capacitance of the transistor  formed between the control terminal and the common terminal in each of the plurality of transistors.

Response to Arguments

Applicant’s arguments with respect to claims 10-11 & 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 13 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843